               Case 18-24663-AJC       Doc 7    Filed 11/28/18    Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                            )
                                                  )       Chapter 15
Vanguardia Group Inc. (in                         )
Official Liquidation),                            )       Case No. 18-24663-RAM
                                                  )
Debtor in a Foreign Proceeding.                   )
                                                  )


                RULE 7007.1 CORPORATE OWNERSHIP STATEMENT
       Michael Pearson, in his capacity as Liquidator and Foreign Representative of Vanguardia
Group Inc. (in Official Liquidation) by and through his counsel, herby files this statement in
accordance with Rule 7007.1 of the Federal Rules of Bankruptcy Procedure and states as
follows:
          •   Vanguardia Holdings Ltd. owns 100% of the equity interests of Vanguardia
              Group Inc.


Dated: November 28, 2018.
Miami, Florida



                                           EFR LAW FIRM

                                           /s/ Eduardo F. Rodriguez
                                           Eduardo F. Rodriguez (Florida Bar No. 36423)
                                           1548 Brickell Avenue
                                           Miami, Florida 33129
                                           (305) 340-0034 (telephone)

                                           ALSTON & BIRD LLP

                                           William S. Sugden (pro hac vice pending)
                                           Jonathan T. Edwards (pro hac vice pending)
                                           1201 West Peachtree Street
                                           Atlanta, Georgia 30309
                                           (404) 881-7000 (telephone)
                                           Attorneys for the Foreign Representatives
